UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 14, 2016 Harvest Capital Credit Corporation (Exact name of registrant as specified in its charter) Delaware 001-35906 46-1396995 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 767 Third Avenue, 25 th Floor New York, NY 10017 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (212) 906-3592 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. On June14, 2016, Harvest Capital Credit Corporation (the “Company”) held its 2016 annual meeting of stockholders (the “Annual Meeting”). At the Annual Meeting, the Company’s stockholders approved two proposals. The proposals are described in detail in the proxy statement of the Company dated April27, 2016. As of April 21, 2016, the record date, 6,281,763shares of common stock were outstanding and eligible to vote. Proposal 1. The Company’s stockholders elected two directors of the Company, each of whom will serve until the 2019 annual meeting of stockholders, or until their successors are duly elected and qualified. The tabulation of votes was: Name Votes For VotesWithheld Broker Non-Votes Joseph A. Jolson Richard P. Buckanavage Proposal 2. The Company’s stockholders ratified the selection of PricewaterhouseCoopers LLP to serve as the Company’s independent registered public accounting firm for the fiscal year ending December31, 2016, as set forth below: Votes For VotesAgainst Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 14, 2016 HARVEST CAPITAL CREDIT CORPORATION By: /s/ Craig R. Kitchin Name: Craig R. Kitchin Title: Chief Financial Officer, Chief Compliance Officer and Secretary
